DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 7/25/2022 is acknowledged.
Claims 5 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/25/2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the engine air inlet” is believed to be in error for --an engine air inlet--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the wing”.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, the aircraft is not positively recited in the claims, see “adapted to be mounted to an aircraft” in the preamble in claim 1, making it unclear whether “the wing”, which is not part of the claimed turboprop gas turbine engine, is a positively recited limitation of the claim, rendering the claim vague and indefinite.  The recitation of “a wing of the aircraft” in claim 8 is rejected for the same reason as claim 7, where it is not clear whether the wing is being positively recited in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 9, 16, 17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suciu 2015/0300265.
	In regards to Independent Claims 1 and 19, Suciu teaches a turboprop gas turbine engine (20) adapted to be mounted to an aircraft (paragraph [0025]), the turboprop gas turbine engine comprising: an engine core (32, 34, and 36) and a gearbox (46) driving a propeller (80 and 82), the engine core and the gearbox being enclosed within a nacelle (outer and inner nacelles 24 and 38), the propeller located rearward of the gearbox (80 and 82 rearward of 46 in figure 1) and the engine core (46 rearward of 32, 34 and 36) relative to a direction of travel of the aircraft (as shown in figure 1), the turboprop gas turbine engine being a pusher engine (80 and 82 at the aft end of engine in figure 1); and an air intake disposed within the nacelle and formed to direct ambient air into the engine core of the turboprop gas turbine engine (intake in figure 1 below), the air intake including an air inlet duct having a forward-facing intake inlet receiving the ambient air (intake inlet in figure 1 below, where duct extends from inlet to engine air inlet in figure 1 below), the air inlet duct including an upstream section and a downstream section, the upstream section of the air inlet duct in fluid communication with the intake inlet and extending downstream from the intake inlet (upstream section in figure 1 below), the downstream section of the air inlet duct fluidly connected to and directing air from the upstream section into the engine air inlet of the engine core (downstream section 30 and engine air inlet in figure 1 below), and a second air outlet duct located within the nacelle (28), the second air outlet duct directing air into an air-cooled-oil-cooler (29).

    PNG
    media_image1.png
    429
    706
    media_image1.png
    Greyscale

Figure 1 of Suciu
	Regarding Dependent Claim 3, Suciu teaches that the second air outlet duct is connected to the air inlet duct at a location (at 26) between the upstream section and the downstream section thereof (26 divides upstream and downstream section as shown in figure 1 above).
	Regarding Dependent Claim 4, Suciu teaches the second air outlet duct (28) is connected in fluid flow communication with the air inlet duct at a location between the intake inlet and the engine air inlet (at 26), the second air outlet duct directing air from the upstream section of the air inlet duct to the ACOC (air passing through 28 passes through ACOC 29 in figure 1).
	Regarding Dependent Claim 6, Suciu teaches an inertial particle separator (IPS) located downstream of the intake inlet and upstream of the engine air inlet (26, with duct 28 act as an inlet particle separator to remove dirty air from clean air, paragraph [0025]), the inertial particle separator operable to redirect FOD particles in the air flowing through the air inlet duct into an IPS duct connected in fluid flow communication with the air inlet duct (28 acts as an IPS duct, paragraph [0025]).
	Regarding Dependent Claim 9, Suciu teaches that the IPS includes one or more FOD-deflectors that extend at least partially into the air inlet duct (nosecone 22 acts as a FOD deflector, paragraph [0025]), the one or more FOD-deflectors redirect the FOD particles into the IPS duct which is connected to the air inlet duct at or downstream from the one or more FOD-deflectors (paragraph [0025]).
	Regarding Dependent Claims 16 and 17, Suciu teaches the engine core of the turboprop gas turbine engine defines a longitudinal axis (X), and the intake inlet of the air intake extends along an intake axis that is substantially coaxial to the longitudinal axis (intake axis of intake inlet in figure 1 above is the same axis as axis X in figure 1 above).
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Florent 2017/0313431.
	In regards to Independent Claim 20, Florent teaches a turboprop gas turbine engine (figure 2) mountable to a wing of an aircraft (14’), comprising: an engine core (4’) and a gearbox (10’) driving a propeller (8’), the propeller located rearward of the gearbox and the engine core relative to a direction of travel of the aircraft (configurable as a pusher propeller, paragraph [0037]), the turboprop gas turbine engine being a pusher engine (paragraph [0037]); a mounting structure (16’) securing the engine core (4’) to the wing (14’) of the aircraft (as shown in figure 2), the mounting structure having a frame securable to the wing and including frame members secured to one another (frame with frame members 18’, 24’), the frame defining an engine-receiving space (space below 18’ receiving 4’), and a U-shaped mount secured to the frame and securable to the engine core upon the engine core received within the engine-receiving space (mounts 20’ and 22’, which have a conventional boomerang shape, paragraph [0031]), the engine core receivable within the U-shaped mount and within the engine-receiving space along a vertical direction relative to a ground (4’ received below 18’ and between sides of each beam 20’ and 22’ in figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Suciu as applied to claim 9 above, and further in view of Gehkt 2017/0241342.
	Regarding Dependent Claims 10-15, Suciu teaches the invention as claimed and discussed above.  However, Suciu does not teach that the one or more FOD-deflectors include a plate extending into the air inlet duct at an angle relative to an outer wall of the air inlet duct.  Gehkt teaches using two adjustable FOD-deflectors (deflectors 66 with can be adjusted with an electronic engine controller, paragraph [0069], wherein figure 15A shows the deflectors fully retracted, and figure 15B shows them fully deployed) on either side of the air inlet duct  (upstream 66 extends axially downstream from inner wall and downstream 66 extends axially upstream from outer wall in figures 15A-B).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the inner and outer walls of the air inlet duct of Suciu with the adjustable deflectors of Gehkt, in order to facilitate the removal of smaller particles from the main flow of inlet air (paragraph [0068]).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of dependent claim 2, that the second air outlet duct is located axially forward of the engine core; prior art fails to teach, in combination with the other limitations of dependent claim 7, that the common duct is located axially forward of the engine core; and prior art fails to teach, in combination with the other limitations of dependent claim 8, that the IPS duct is located axially forward of the engine core.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741